Citation Nr: 9932823	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-01 682 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Restoration of entitlement to home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from December 1961 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran initially requested a hearing 
before a hearing officer at the RO; however, in a September 
1998 report of contact with the veteran, stated he no longer 
wanted a hearing, and requested that the case to be forwarded 
to the Board.  This has been accepted as a withdrawal of his 
hearing request.


FINDINGS OF FACT

1.  In September 1993, the veteran and his spouse purchased a 
home using a home loan which was guaranteed, in part, by the 
VA.

2.  In October 1995, the veteran and his spouse divorced and 
the veteran's former spouse, the transferee, assumed the deed 
to the property as well as the liability for such.

3.  In March 1996, the RO executed a release from liability 
to the veteran.

4.  In October 1997, the veteran requested full entitlement 
to his VA home loan guarantee.

5.  The veteran's full entitlement to VA home loan guarantee, 
$36,000, has not be paid in full or assumed by an eligible 
veteran.



CONCLUSION OF LAW

Restoration of loan guaranty entitlement is not available 
until the veteran's loan guarantee entitlement has been 
repaid or assumed by an eligible veteran.  38 U.S.C.A. 
§ 3702(b) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1993, the veteran and his spouse purchased a 
home in Texas for $93,225.00, using a home mortgage loan in 
the same amount which was guaranteed, in part, $36,000.00, by 
the VA.  38 U.S.C.A. §§ 3701, et. seq. (West 1991 & Supp. 
1999).

The veteran and his spouse divorced in October 1995, and as 
part of the divorce, the veteran's spouse agreed to assume 
the home mortgage debt, including the amount of the VA loan.  
In October 1995, an assumption warranty deed was executed 
between the veteran and his former spouse, the transferee.  
In March 1996, the RO notified the veteran that they had 
received the recorded Assumption Deed transferring title of 
the property to his former spouse.  The RO informed the 
veteran that he had been released from all liability to the 
VA arising out of the making or guaranty of this loan.  
However, the RO further informed the veteran that the release 
of liability did not meet the requirements for restoration of 
used entitlement.  A certificate of eligibility, dated in 
February 1996, reflects no available entitlement for VA home 
loan guaranty benefits.

In October 1997, the veteran requested full entitlement to 
his VA home loan guaranty. 

The law provides that a veteran's basic entitlement to 
housing loan benefits shall be reduced by the amount by which 
entitlement from service during any earlier such period has 
been used to obtain a direct, guaranteed, or insured housing 
loan as to which the Secretary has incurred actual liability 
or loss, unless in the event of loss or the incurrence and 
payment of such liability by the Secretary the resulting 
indebtedness of the veteran to the United States has been 
paid in full.  38 U.S.C.A. § 3702(a)(2)(B)(ii).

In computing the aggregate amount of guaranty or insurance 
housing loan entitlement available to a veteran under this 
chapter, the Secretary may exclude the amount of guaranty or 
insurance housing loan entitlement used for any guaranteed, 
insured or direct loan, if:

(1)(A) the property which secured the 
loan has been disposed of by the veteran 
or has been destroyed by fire or other 
natural hazard; and 
(B) the loan has been repaid in full, or 
the Secretary has been released from 
liability as to the loan, or if the 
Secretary has suffered a loss on such 
loan, the loss has been paid in full; 
(2) a veteran-transferee has agreed to 
assume the outstanding balance of the 
loan and consented to the use of the 
veteran-transferee's entitlement, to the 
extent that the entitlement of the 
veteran-transferor's had been used 
originally . . ..

38 U.S.C.A. § 3702(b).

However, it is the established policy of the VA, based on the 
law and regulations, and the legislative history of section 
3702(b)(1) as interpreted by the VA Office of General 
Counsel, that waiver will be appropriate only in unusual 
situations involving catastrophic loss to a veteran, such as 
natural disasters.  The Board is bound in its decisions by 
the regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West 1991).

The veteran argues that the assumption of the mortgage and 
release of liability by the transferee entitled him to 
restoration of his loan guaranty benefits under 38 U.S.C.A. 
§ 3702.  In a similar case, the Secretary argued that 38 
U.S.C.A. § 3702(b)(1)(B) precluded restoration of the 
veteran's full loan guaranty until the VA was reimbursed.  
Wells v. Brown, 9 Vet. App. 293 (1996).  It was argued that 
the restoration was precluded irrespective of whether the 
veteran may have any legal duty to repay any deficiency 
suffered by the VA.  It was also argued that as long as the 
VA may suffer an unreimbursed loss, the VA will not guaranty 
more than the unused portion of the loan guaranty 
entitlement.  The Court held that 38 U.S.C.A. § 3702(b) 
precludes restoration and reuse of the veteran's expended 
guaranty entitlement unless one of several preconditions are 
met.  The only preconditions relevant here are those set 
forth in paragraphs (1) and (2) of 38 U.S.C.A. § 3702(b), 
permitting restoration of previously used entitlement if the 
property has been disposed of by the veteran, and the loan 
has been repaid in full, or the Secretary has been released 
from liability as to the loan, or if the Secretary has 
suffered a loss on such loan, the loss has been paid in full; 
or where another veteran has agreed to assume the outstanding 
balance on the loan and consented to the use of the veteran-
transferee's entitlement.  38 U.S.C.A. § 3702 (b)(1)(B) and 
(2).  Wells, at 298.

Here, the preconditions of 38 U.S.C.A. § 3702(b)(1)(B) have 
not been satisfied because the amount of the loan has not 
been repaid in full, as the amount of $36,000 is still 
potentially owed to the Secretary, and thus, the Secretary is 
still in a position to sustain a loss.  The precondition of 
38 U.S.C.A. § 3702(b)(2) have not been satisfied because 
although the evidence shows that the transferee, the 
veteran's former spouse, assumed the responsibility for the 
balance of the loan, there is no evidence that the transferee 
was either entitled to VA home loan guaranty benefits or 
consented to substitute her eligibility, if any, for that of 
the veteran.  

Thus, the Board concludes that, even though the veteran is 
not liable for repayment of the loan guaranty amount, the 
veteran's entitlement to VA loan guaranty benefits may not be 
restored until the Secretary has been paid in full.  

To the extent that the veteran requests that the Board create 
an exception or ignore the law, we note that we are bound by 
the law.


ORDER

Restoration of loan guaranty entitlement is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

